DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 

Election/Restrictions
Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on 12/9/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. All claims previously withdrawn, directed to various species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Cho on 3/24/2022.

The application has been amended as follows: 

Claim 11 has been amended to read:

11: The mass-cultivation system for microalgae of claim 1, wherein the reactor comprises: a primary reactor, a secondary reactor that is fluid-communicated with the primary reactor, and a tertiary reactor that is fluid-communicated with the secondary reactor, wherein the recycling unit comprises: a first recycling unit that is fluid-communicated with the primary reactor, a second recycling unit that is fluid-communicated with the secondary reactor, and a third recycling unit that is fluid-communicated with the tertiary reactor, and wherein the recovery unit is fluid-communicated with the third recycling unit.

Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of Hader et al. (US 2012/0083026) discloses a cultivation system for microalgae comprising a reactor having a liquid with microalgae recovery particles and a recovery unit in fluid communication with the reactor which recovers captured microalgae but does not suggest or fairly disclose a recycling unit which includes a receiving connection form the reactor and a returning connection to the reactor and the microalgae recovery particles having bosses in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/Primary Examiner, Art Unit 1799